EXHIBIT 10.3

2016 AMENDMENT

TO EMPLOYMENT AGREEMENT

 

THIS 2016 AMENDMENT TO EMPLOYMENT AGREEMENT (the or this “Amendment”), made and
entered into on the 31st day of October, 2016, by and between PRIMO WATER
CORPORATION (the “Company”), a Delaware corporation having its principal office
at Winston-Salem, North Carolina, and MARK CASTANEDA (the “Executive”), an
individual residing in Winston-Salem, North Carolina. This Amendment shall be
effective as of October 17, 2016 (the “Amendment Effective Date”).

 

R E C I T A L S :

 

The Executive has heretofore been employed by the Company as its Chief Financial
Officer, Secretary and Assistant Treasurer pursuant to the terms of an Amended
and Restated Employment Agreement dated June 10, 2013 (the “2013 Agreement”).
The Executive is experienced in, and knowledgeable concerning, all aspects of
the business of the Company. The Company desires to continue to employ the
Executive as its Chief Financial Officer and Assistant Treasurer and the
Executive desires to continue to be employed in that capacity. Furthermore, in
recognition of the invaluable services previously rendered and to be rendered in
the future to the Company in such capacity, the Company desires to increase the
Executive’s base salary. It is deemed necessary and advisable to amend the 2013
Agreement to reflect the terms of their new understanding concerning the
Executive’s continued employment by the Company as its Chief Financial Officer,
Secretary and Assistant Treasurer and to make such other changes as are deemed
necessary or advisable to clarify certain provisions of the 2013 Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and obligations herein
and the compensation and benefits the Company agrees herein to pay the
Executive, and of other good and valuable consideration, the receipt of which is
hereby acknowledged, the Company and the Executive agree that the 2013 Agreement
shall be amended, effective as of the Amendment Effective Date, as follows:

 

 

1.

All provisions of the 2013 Agreement shall remain in full force and effect
except to the extent such provisions are expressly modified by this Amendment.
Capitalized terms not otherwise defined herein shall have the meanings assigned
to them in the 2013 Agreement.

 

 

2.

Replace Exhibit A to the 2013 Agreement with new Exhibit A attached hereto and
delete Exhibit B to the 2013 Agreement.

 

 

3.

The Executive’s Base Salary as of the Amendment Effective Date shall be the base
salary as set forth on new Exhibit A attached hereto. The Executive’s Base
Salary shall thereafter be adjusted, if at all, as provided in Section 4.1 of
the 2013 Agreement.

 

 
 

--------------------------------------------------------------------------------

 

 

 

4.

Insert the following new material immediately before the semicolon in
Section 2.13(a):

 

“within 90 days of the initial existence of the events constituting Good Reason”

 

 

5.

Delete the first sentence of Section 4.2(b) and substitute therefor the
following:

 

“The Executive shall be deemed a ‘Participant’ for purposes of the Company’s
Value Creation Plan, as approved by the Company’s Compensation Committee on May
14, 2013, as subsequently amended and restated on March 3, 2016, and as such may
be further amended and/or restated from time to time by the Company’s
Compensation Committee (the ‘VCP’).”

 

 

6.

Delete Section 6.1(b) in its entirety and substitute therefor the following:

 

“(b) As a condition to making any severance payment, the continuation of
insurance and related benefits under Section 6.2 below and the special equity
vesting under Section 6.3 below, the Company will require the Executive or his
legal representative(s) to first execute and deliver a release to the Company
with such release becoming irrevocable prior to the 60th day following the
Termination Date. The release shall be in a form satisfactory to the Company and
shall contain a full release of all claims against the Company and certain other
provisions, including, but not limited to, a reaffirmation of the covenants in
Sections 8, 9.1 and 9.2.”

 

 

7.

Insert the following new material to the end of Section 12:

 

“To the extent that the reimbursement of any expenses or the provision of any
in-kind benefits under this Agreement is subject to Code Section 409A, the
amount of any reimbursable expenses incurred, or in-kind benefits to be
provided, in one taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year.
Each category of reimbursement shall be paid as soon as administratively
practicable, but in no event shall any such reimbursement be paid after the last
day of Executive’s taxable year following the taxable year in which the expense
was incurred. No right to reimbursement is subject to liquidation or exchange
for other benefits.”

 

 
2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this 2016 Amendment to Employment
Agreement as of the day and year first above written.

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Mark Castaneda

 

Mark Castaneda

 

 

 

PRIMO WATER CORPORATION

 

 

 

 

 

By:  /s/ Jamila Granger        

 

VP, General Counsel and Secretary

  

 
3

--------------------------------------------------------------------------------

 

 

Exhibit A

 

Office

Winston-Salem, NC

   

Position

Chief Financial Officer and Assistant Treasurer 

   

Base Salary 

$325,000

 

 4